Citation Nr: 1718863	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis, painful callosities with metatarsalgia, and left Achilles tendonitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 2007 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issue of TDIU entitlement was inferred by the Board as part and parcel of the appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In October 2014, prior to certification of the appeal to the Board, the Veteran withdrew her appeal regarding increased ratings for gastroesophageal reflux disease, left ankle osteoarthrosis/osteoarthritis, and a surgical scar, as well as entitlement to service connection for costochondritis.  See 38 C.F.R. § 20.204(b)(3) (2016) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered for the issues on appeal.

The Veteran asserts that her service-connected bilateral pes planus with plantar fasciitis, painful callosities with metatarsalgia, and left Achilles tendonitis ("bilateral foot disability") is more severe than the currently assigned disability rating reflects.  The record shows that the Veteran recently underwent VA examination in January 2013; however, the Board finds that the VA examination did not evaluate the Veteran's bilateral flat foot diagnosis, but did examine the other disabilities combined with this rating (i.e., the ankles, and other miscellaneous foot disabilities other than flat feet).  Additionally, the Veteran states that her bilateral foot disability increased in severity since the last VA examination.  

The examinations of record are insufficient for determining the proper disability ratings for the Veteran's bilateral foot disability based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record do not meet these requirements.  

The issue of entitlement to TDIU cannot be adjudicated until the increased rating for a bilateral foot disability is addressed because they are intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination, to specifically include examinations for flat feet and other miscellaneous foot conditions.  The examiner must describe in detail the current status of the service-connected bilateral foot disability and all related manifestations, to include flat feet and other miscellaneous foot diagnoses, if applicable.  The examiner should test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include possible separate ratings for each foot disability that is diagnosed.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



